Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 8-12, 17-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 6494614 B1; hereinafter Bennett) as cited in IDS.
Regarding claim 1, Bennett discloses a laminated microchannel device (reads on instantly claimed microfluidic board) (see Col. 3, Line 48 and Fig. 1 and 2) comprising:
a plurality of matrix units (referred to as unit operation modules; hereinafter unit op. modules) (See Col. 4 Line 54-59 and Figure 1, mixing module 40, first reaction module 54, second reaction module 62, detector module 68, and detector channel 76) stacked on top each other (referred to as “multilayer construction”) (See Col. 4, Line 40-45). 
Wherein each matrix unit (referred to as unit op. modules) comprising:
a driving portion comprising an actuator and a pump portion comprising a pump (claimed actuator and pump are interpreted as components of pump unit, in other word, they are integrated, disclosed in Bennett) (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32). Bennett specifically discloses a piezoelectric or VAMP pumps (See Col. 4 Line 16-19). A figure from de Lima et. al (“A biomimetic piezoelectric pump: Computational and experimental characterization”, 2009; hereinafter de Lima) is attached below;

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

Figure 4 of de Lima: Piezoelectric pump scheme
reservoirs (reads on instantly claimed chamber portion comprising a chamber) “contains fluids that are to be passed through the microchannel device. For microanalysis, the reservoirs could be syringes” (See Col. 3, Line 51-53 and Fig. 1 and 2, reservoirs 12 and 14). Note that Bennett points out that “although only two reservoirs are shown, numerous reservoirs can be used in the inventive device” (See Col. 3, Line 59-61), and the term “numerous” is interpreted to be “one or more”;
the reservoirs can be connected to the inlet ports (reads on instantly claimed channel portion) “which are sized to channel fluids from the reservoirs to the pump” (reads on instantly claimed “channels are configured to direct fluid between the pump and the pumps) (See Col. 3, Line 62-65). 
wherein the actuator is configured to generate a force to drive the pump upon receiving of an input energy (piezoelectric actuator generates a force upon receiving an electrical signal)(Col. 7, Line 44-45);
wherein the channel portions comprising several layers (Fig. 1 and 2, layers 34, 48, 54, 62, 68) having channels overlapping when stacked (Claim 10; Figure 1 and 2) each other (Since applicant does not sufficiently disclose structural difference between base and jumping channel sub-layer, for examination purpose, base and jumping channel sub-layer are interpreted to have the same channel structure as the claimed channel portion).

    PNG
    media_image2.png
    849
    622
    media_image2.png
    Greyscale


Regarding claim 2, Bennett teaches the invention discussed above in claim 1. Bennett teaches an integrated driving and pump layer in the form of piezoelectric or VAMP pump (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32) and the reservoirs (See Col. 3, Line 51-53 and Fig. 1 and 2, reservoirs 12 and 14) with a top cover sheet 34 (See Col. 4, Line 30-31 and Figure 1) form a chamber layer.
Regarding claim 4, Bennett teaches the invention discussed above in claim 1. Bennett teaches that in the present invention “fluid passages, such as through holes, can provide fluid communication with an inlet and/or outlet of the unit process operation layer (reads on instantly claimed matrix units) (See Col. 4, Line 23-25 and Figure 1, corresponding holes in each unit op. layer). Outlet of one layer connected to the inlet of one layer is interpreted as “formed in a regular array.”
Regarding claim 5, 9, and 11, the applicant does not provide enough structural and functional difference to distinguish between claimed self-circulation, delivering, and receiving matrix unit. For examination purpose, self-circulation, delivering, and receiving matrix units are interpreted to be the same.
Regarding claim 5, Bennett teaches the invention as discussed above in claim 1. Bennett teaches a mixing module (reads on instantly claimed delivering matrix unit) (See Col. 5, Line 13-29 and Figure 1, mixing unit 40 and Figure 3);
wherein the “fluid the second pump enters through the mixing module inlet 42 (reads on instantly claimed outlet of the pump of the delivering matrix; the inlet of the pump of the delivering matrix is interpreted as the same inlet as pump 30 or 32 where it receives fluid from the reservoirs); 
wherein the channels 44, 46, 45, and 47 (reads on instantly claimed channel of the delivering matrix) of the mixing module is connected to the mixing module inlet 42 (See Figure 3), and the mixing module inlet is connected to holes 38 of layer 34 to pump 32 (all the channels described are in “fluidic communication” as pointed out in Col. 4, Line 23-25) (See Figure 1-3);
wherein center channel 47 (reads on instantly claimed outlet channel of the delivering matrix unit) is connected to the mixing module inlet 42 (referred to as the outlet of the pump 30) by channel 44 (See Figure 1 and 3); and
wherein the actuator (piezoelectric pump 30 or 32) (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32) defines an enclosed space so that the enclosed space is increased when the actuator moves first direction to direct the fluid into the cavity of the pump, and the enclosed space is decreased when the actuator moves in a second direction to direct the fluid out of the cavity. Applicant herein describes the standardized function of an actuator in a pump. When actuator increases volume by decreasing pressure (claimed enclosed space), the fluid can flow in and fill up the emptied volume. When an actuator decreases available volume by increasing the pressure, the fluid flows out the enclosed space. 
In addition, Bennett teaches that Fluid from the second pump enters through mixing module inlet 42. There is no corresponding through hole in bottom cover layer 48, so fluid is forced along channel 44 and into and around outer channel 46. The fluid then passes through connecting channels 45 into center channel 47” (reads as the channels configured to direct fluid between the pump and the chamber) (Col. 5 Line 15-20).
Furthermore, Bennett teaches flow dividers (Figure 3, flow dividers 49) held in place by adhesive and adheres the mixing lamina (reads as the claimed layer) (Col. 5, Line 20-24, Figure 1, mixing module 40). The channels formed on the mixing module by flow dividers are interpreted to be the claimed cavities (Figure 3, channels 42, 44 45, 46, and 47).
The same argument from above can be made, mutatis mutandis, to claims 9 and 11.
Regarding claim 8, Bennett teaches the claim invention as discussed above in claim 1. Bennett discloses mixed fluid flow out of center channel via through hole 50 and into the inlet of the first reaction module (the combination of the hole, the center channel, and the inlet of the reaction module is interpreted as the claimed outlet channel) (Col. 5 Line 13-29 and Line 39-42; Figure 1, hole 50 and inlet 52; Figure 3, center channel 47).
Regarding claim 10, the same argument from claim 8 can be made but for a “receiving matrix unit” in claim 9, which is interpreted as a matrix unit with the same structure and function as the “delivering matrix unit” from claim 5. 
Regarding claim 12, Bennett teaches the invention as discussed above in claim 11. Bennett discloses a mixing module (interpreted as a self-circulation unit) (Figure 3; Figure 1, mixing module 40) comprises of:
 a mixing module inlet (reads on instantly claimed incoming connection channel) (Col. 5, Line 15-16; Figure 3, mixing module inlet 42) wherein the fluid from the second pumps (interpreted as a different matrix unit) (Col. 5, Line 15-16) enters through the mixing module inlet; and
a center channel (reads on instantly claimed outgoing connection channel) (Col. 5, Line 26-40; Figure 3, center channel 47) wherein the mixed fluid exit in order to enter the first reaction module (interpreted as “another matrix unit”) (Figure 1, mixing module 42 and first reaction module 54).Regarding claim 17, Bennett discloses a laminated microchannel device (reads on instantly claimed microfluidic board) (see Col. 3, Line 48 and Fig. 1 and 2) comprising:
a plurality of matrix units (referred to as unit operation modules; hereinafter unit op. modules) (See Col. 4 Line 54-59 and Figure 1, mixing module 40, first reaction module 54, second reaction module 62, detector module 68, and detector channel 76) stacked on top each other (referred to as “multilayer construction”) (See Col. 4, Line 40-45). 
Wherein each matrix unit (referred to as unit op. modules) comprising:
a driving portion comprising an actuator and a pump portion comprising a pump (claimed actuator and pump are interpreted as components of pump unit, in other word, they are integrated, disclosed in Bennett) (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32). Bennett specifically discloses a piezoelectric or VAMP pumps (See Col. 4 Line 16-19). A figure from de Lima et. al (“A biomimetic piezoelectric pump: Computational and experimental characterization”, 2009; hereinafter de Lima) is attached below;

    PNG
    media_image1.png
    134
    362
    media_image1.png
    Greyscale

Figure 4 of de Lima: Piezoelectric pump scheme
reservoirs (reads on instantly claimed chamber portion comprising a chamber) “contains fluids that are to be passed through the microchannel device. For microanalysis, the reservoirs could be syringes” (See Col. 3, Line 51-53 and Fig. 1 and 2, reservoirs 12 and 14). Note that Bennett points out that “although only two reservoirs are shown, numerous reservoirs can be used in the inventive device” (See Col. 3, Line 59-61), and the term “numerous” is interpreted to be “one or more”;
the reservoirs can be connected to the inlet ports (reads on instantly claimed channel portion) “which are sized to channel fluids from the reservoirs to the pump” (reads on instantly claimed “channels are configured to direct fluid between the pump and the pumps) (See Col. 3, Line 62-65). 
wherein the actuator is configured to generate a force to drive the pump upon receiving of an input energy (piezoelectric actuator generates a force upon receiving an electrical signal) (Col. 7, Line 44-45);
wherein the channel portions comprising several layers (Fig. 1 and 2, layers 34, 48, 54, 62, 68) having channels overlapping each other when stacked (Claim 10; Figure 1 and 2) (Since applicant does not sufficiently disclose structural difference between base and jumping channel sub-layer, for examination purpose, base and jumping channel sub-layer are interpreted to have the same channel structure as the claimed channel portion).

    PNG
    media_image2.png
    849
    622
    media_image2.png
    Greyscale


Regarding claim 18-19, Bennett teaches the invention discussed above in claim 17. Bennett teaches an integrated driving and pump layer in the form of piezoelectric or VAMP pump (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32) and the reservoirs (See Col. 3, Line 51-53 and Fig. 1 and 2, reservoirs 12 and 14) with a top cover sheet 34 (See Col. 4, Line 30-31 and Figure 1) form a chamber layer. The chamber and integrated driving and pump layers are in “fluidic communication” by a flow channel (interpreted as channel layer) connecting them (Col. 4, Line 23-25).
Regarding claim 21, Bennett teaches the invention discussed above in claim 17. Bennett teaches that in the present invention “fluid passages, such as through holes, can provide fluid communication with an inlet and/or outlet of the unit process operation layer (reads on instantly claimed matrix units) (See Col. 4, Line 23-25 and Figure 1, corresponding holes in each unit op. layer). Outlet of one layer connected to the inlet of one layer is interpreted as “formed in a regular array.”
Regarding claim 22, Bennett teaches the invention as discussed above in claim 17. Bennett teaches a mixing module (reads on instantly claimed delivering matrix unit) (See Col. 5, Line 13-29 and Figure 1, mixing unit 40 and Figure 3);
wherein the “fluid the second pump enters through the mixing module inlet 42 (reads on instantly claimed outlet of the pump of the delivering matrix; the inlet of the pump of the delivering matrix is interpreted as the same inlet as pump 30 or 32 where it receives fluid from the reservoirs); 
wherein the channels 44, 46, 45, and 47 (reads on instantly claimed channel of the delivering matrix) of the mixing module is connected to the mixing module inlet 42 (See Figure 3), and the mixing module inlet is connected to holes 38 of layer 34 to pump 32 (all the channels described are in “fluidic communication” as pointed out in Col. 4, Line 23-25) (See Figure 1-3);
wherein center channel 47 (reads on instantly claimed outlet channel of the delivering matrix unit) is connected to the mixing module inlet 42 (referred to as the outlet of the pump 30) by channel 44 (See Figure 1 and 3); and
wherein the actuator (piezoelectric pump 30 or 32) (See Col. 4 Line 14-19 and Fig. 1, pumps 30, 32) defines an enclosed space so that the enclosed space is increased when the actuator moves first direction to direct the fluid into the cavity of the pump, and the enclosed space is decreased when the actuator moves in a second direction to direct the fluid out of the cavity. Applicant herein describes the standardized function of an actuator in a pump. When actuator increases volume by decreasing pressure (claimed enclosed space), the fluid can flow in and fill up the emptied volume. When an actuator decreases available volume by increasing the pressure, the fluid flows out the enclosed space. 
In addition, Bennett teaches that “Fluid from the second pump enters through mixing module inlet 42. There is no corresponding through hole in bottom cover layer 48, so fluid is forced along channel 44 and into and around outer channel 46. The fluid then passes through connecting channels 45 into center channel 47” (reads as the channels configured to direct fluid between the pump and the chamber) (Col. 5 Line 15-20).
Furthermore, Bennett teaches flow dividers (Figure 3, flow dividers 49) held in place by adhesive and adheres the mixing lamina (reads as the claimed layer) (Col. 5, Line 20-24, Figure 1, mixing module 40). The channels formed on the mixing module by flow dividers are interpreted to be the claimed cavities (Figure 3, channels 42, 44 45, 46, and 47). 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett as cited in IDS in view of Yamada et al. (US 20050255007 A1; hereinafter Yamada) as cited in IDS. 
Regarding claims 6-7, Bennett teaches the invention as discussed above in claim 5. However, Bennett does not teach the inlet of the pump of the delivering matrix unit comprises a first valve configured to allow flow of the fluid to the cavity of the pump of the delivering matrix unit; and the outlet of the pump of the delivering matrix unit comprises a second valve configured to allow flow of the fluid out of the cavity of the pump of the delivering matrix unit (claim 6). Neither does Bennett teach the first and second valve are passive flow control valves (claim 7). 
Yamada discloses a microfluidic device comprising of a micropump (Figure 3, micropump MP1; Paragraph 59). The micropump is comprised of a chamber (reads on instantly claimed enclosed space) (Paragraph 60-61; Figure 3 and 4, chamber 62) and passive flow control valves at the inlet and outlet (Paragraph 53 and 60-61; Figure 3 and 4, openings 61 and 63). The passive flow control valves are formed by “reducing depth of the grooves compared to the flow channels (interpreted as how the standard passive flow control valves work) (Paragraph 53).
Bennett and Yamada are both considered to be analogous to the claimed invention because they are in the same field of microfluidic device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s device to utilize the micropump with passive flow control valves of Yamada. Doing so allows a sequential operation where the micropump directly drives the solution in the forward and backward directions to move the reagents to reagents chambers sequentially (Yamada, Claim 6). The valves of the micropump also prevent solution from leaking out or reaching another chamber (Yamada, Paragraph 90).
Regarding claim 13, Bennett teaches the device as discussed above in claim 1. However, Bennett does not teach a controller in electrical connection with the plurality of matrix units.
Yamada teaches a drive circuit (reads on instantly claimed controller) (Figure 4, drive circuit 36). The drive circuit is used to apply a voltage to the piezoelectric element (interpreted as an actuator) to perform flexion deformity in unimorph mode. The flexion deformity is used for increase or decrease of the volume of the chamber (interpreted as claimed enclosed space) (Paragraph 90; Figure 4, piezoelectric element 34).
Bennett and Yamada are both considered to be analogous to the claimed invention because they are in the same field of microfluidic device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s device to utilize the drive circuit of Yamada. Doing so yield a device with a controller in electrical connection that can adjust the relative pump rates of Bennett’s pump and thus adjust the mixing ratios of two components on the go without the need to pause the operation (Bennett, Col. 7, Line 61-67).
Regarding claim 14, Bennett in view of Yamada (hereinafter modified Bennett) teaches the claim invention as discussed above in claim 13. Bennett teaches that the disclosed invention is capable of microdialysis (Bennett, Col 6, Line 35-45), which is a sampling technique that is used for continuous measurement of free unbound analyte concentration in the extracellular fluid of any tissues. The continuous process is a simultaneous process which requires all components to be working in sync. 
Regarding claim 15, modified Bennett teaches the claim invention as discussed above in claim 13, Modified Bennett teaches that the device can be operate sequentially with the usage of passive flow control valves in the micropump (Yamada, claim 6).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett as cited in IDS in view of O’Connor et al (US 20020185184 A1; hereinafter O’Connor) as cited in IDS. 
Regarding Claim 16, Bennett teaches the claim invention as discussed above in claim 1. However, Bennett does not teach a filter configured to trap particles above a predetermined size from the fluid.
O’Connor teaches a microfluidic device with a filter (Paragraph 17 and Figure 5A). 
Both Bennett and O’Connor are both considered to be analogous to the claimed invention because they are in the same field of microfluidic device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett’s device to utilize the filter of O’Connor. Doing so yield a device with a filter, “which are useful for separating and/or purifying materials.” “These filters may bind unwanted material or, alternatively, may bind the material of interest so that it may be eluted off later” (O’Connor, Paragraph 91).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday 9:30 to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797